Case 19-52442-bem      Doc 18   Filed 03/08/19 Entered 03/08/19 16:39:04            Desc Main
                                Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: March 8, 2019
                                                  _________________________________

                                                           Barbara Ellis-Monro
                                                      U.S. Bankruptcy Court Judge


 ________________________________________________________________

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                       CASE NO. 19-52442-BEM
 INGRID DANITA LACKEY-RICHARDSON
 RONNIE RICHARDSON

         Debtors.                                      CHAPTER 13

 AMENDED ORDER CORRECTING TIME FOR 341 MEETING OF CREDITORS TO
                           9:00 A.M.

               On February 26, 2019, Debtors filed a Motion for Extension of Time [Doc.

# 14] to file the Chapter 13 plan and all documents required by 11 U.S.C. § 521(a)(1).

Debtors shall have until March 22, 2019 to file all documents required by 11 U.S.C. §

521(a) (1). The Clerk shall reset the § 341 meeting of creditors to April 5, 2019 at 9:00

A.M. in Room 368, Richard Russell Federal Building, 75 Ted Turner Drive, SW, Atlanta,

Georgia, and the confirmation hearing shall remain as noticed for April 17, 2019 at 1:00

P.M. in Courtroom 1402.

                                   END OF ORDER
Case 19-52442-bem      Doc 18   Filed 03/08/19 Entered 03/08/19 16:39:04   Desc Main
                                Document     Page 2 of 2


DISTRIBUTION LIST

Ingrid Danita Lackey-Richardson
385 Linkmere Lane
Covington, GA 30014

Ronnie Richardson
385 Linkmere Lane
Covington, GA 30014

Mary Ida Townson
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740

ALL PARTIES AND CREDITORS
